Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to claims 10-20 have been fully considered and are persuasive.  The rejection of claims 10-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lanmon II (US 4,718,487).
Lanmon II (US 4,718,487) discloses:
27. (new) A system, comprising: a flange (60), comprising: a first flange portion (lower portion of 60 with threading) having one or more mounting fasteners (threading which fastens flange to body 16); a second flange portion (upper portion of 60 which extends inwardly to 66) axially protruding from the first flange portion in an axial direction along a central axis; and a central recess (inner space within flange 60) extending into the first and second flange portions along the central axis; a cable clamp (82/88 which clamps cable) at least partially recessed into the central recess of the flange, wherein the cable clamp is configured to clamp onto a cable (20) extending through the flange; and a seal (120) configured to seal about the cable, wherein the seal is separate and/or removable relative to the flange.  
28. (new) The system as recited by claim 27, comprising a piston coaxial with the seal and configured to actuate the seal.

Allowable Subject Matter
Claims 10-26 are allowed over the prior art of record.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 requires a configuration of flange portions that would not have been an obvious design choice to alter the invention of base reference Lanmon II.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679